Citation Nr: 0425416	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  00-14 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals, fracture, os calcis, right with osteomyelitis, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for service-connected 
residuals, fracture, os calcis, left, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel





INTRODUCTION

The veteran had active service from August 1963 to December 
1966. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of June 2003.  This matter was 
originally on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma.

In VA Form 21-4138 filed in March 1998, the veteran requested 
consideration of entitlement to service connection for 
arthritis of the ankles.  The Board notes that a claim of 
entitlement to service connection for a bilateral ankle 
disorder was previously denied by the Board in an October 
1989 decision.  A review of the claims file shows that the RO 
has not adjudicated whether the veteran has submitted new and 
material evidence to reopen the previously denied claim.  
Accordingly, the Board refers this matter to the RO for 
appropriate action.
   

FINDINGS OF FACT

1.  The veteran's service-connected residuals, fracture, os 
calcis, right with
osteomyelitis, are primarily manifested by severe symptoms, 
but without actual loss of use of the foot or evidence of two 
or more episodes of osteomyelitis following the initial 
decubitus ulcer in 1967.

2.  The veteran's service connected residuals, fracture, os 
calcis, left, are primarily manifested by severe symptoms, 
but without actual loss of use of the foot.





CONCLUSIONS OF LAW

1.  The schedular criteria for an increased rating of 30 
percent for service-connected residuals, fracture, os calcis, 
right with osteomyelitis have been approximated prior to June 
8, 1999.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5284 (2003).

2.  The schedular criteria for a rating in excess of 30 
percent for service-connected residuals, fracture, os calcis, 
right with osteomyelitis have not been met or approximated 
after September 30, 1999.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.40-4.46, 
4.59, 4.71a, Diagnostic Code 5284 (2003).  

2.  The schedular criteria for a rating of 30 percent for 
service-connected residuals, fracture, os calcis, left have 
been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.40-4.46, 4.59, 
4.71a, Diagnostic Code 5284 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the course of this appeal, there was a change in the 
law pertaining to veteran's benefits.  The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2003).  VA is required 
to provide the claimant with notice of what information or 
evidence is to be provided by the Secretary and what 
information or evidence is to be provided by the claimant 
with respect to the information and evidence necessary to 
substantiate the claim for VA benefits.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that the RO provided the 
veteran with a copy of the May 1998 rating decision, May 2000 
Statement of the Case (SOC), August 2001 Supplemental 
Statement of the Case (SSOC), February 2002 SSOC, February 
2002 rating decision, and December 2003 SSOC, which together 
provided the veteran with notice as to the evidence needed to 
substantiate his claims and the reasons for the ratings 
assigned.  The May 2000 SOC and December 2003 provided the 
veteran with notice of all the laws and regulations pertinent 
to his claims, including the law and implementing regulations 
of the VCAA.  In the February 2002 rating decision and 
February 2002 SSOC, the RO informed the veteran that it erred 
in its notice of rating decision letter dated in July 2001.  
The RO advised the veteran that it failed to properly notify 
the veteran that it considered his claim for service 
connection for osteomyelitis of the right heel.  The RO 
notified the veteran that it granted service connection for 
osteomyelitis and included it in the evaluation of his 
service-connected residuals of fracture, os calcis, right.  
The RO explained that the law stated that any case of active 
osteomyelitis must be combined with ratings for ankylosis, 
limitation of motion, nonunion, or malunion, etc.  The RO 
noted that therefore osteomyelitis could not be given a 
separate evaluation and was combined with the veteran's 
rating for residuals of his fracture, os calcis, on the 
right.  The RO advised the veteran that in light of its 
action, his appeal for service connection for osteomyelitis 
was considered resolved.  

Lastly, the Board notes that pursuant to its June 2003 
Remand, in correspondence dated in December 2003, the RO 
advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to his claims, including 
which portion of the information and evidence was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Quartuccio, 16 Vet. App. at 
187.   

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) also handed down 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) [Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), opinion withdrawn by 18 
Vet. App. 112 (2004)].  In Pelegrini, the Court reaffirmed 
that the enhanced duty to notify provisions under the VCAA 
should be met prior to an initial unfavorable agency of 
original jurisdiction (AOJ) decision on the claim.  In the 
instant appeal, the Board notes that the initial unfavorable 
rating decision was rendered prior to the enactment of the 
VCAA; therefore, it was impossible for VA to provide notice 
pursuant to the enhanced duty to notify provisions of the 
VCAA prior to the initial AOJ decision.  Nevertheless, the 
Board notes that the claims were reconsidered again in 
December 2003, and a SSOC on the issues was provided to the 
veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.  

There was no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claims, or something to the effect that the veteran give VA 
everything he had that pertained to his claims.  38 C.F.R. 
§ 3.159 (b)(1) (2003).  Nevertheless, the RO asked the 
veteran for all the information and evidence necessary to 
substantiate the claims.  A generalized request for any other 
evidence pertaining to the claims would have been superfluous 
and unlikely to lead to the submission of additional 
pertinent evidence.  Moreover, the veteran highlighted 
evidence pertinent to his claims in a letter to his 
authorized representative that was in turn forwarded to the 
Board.  All of the evidence described by the veteran in the 
letter was previously associated with the claims file except 
for examination findings from a VA examination reportedly 
conducted one week after the April 2003 VA examination.  
[According to an RO exam inquiry, no VA examination occurred 
subsequent to the April 2003 VA examination.]  The veteran 
indicated that he had no additional evidence and waived the 
30-day development period.  Therefore, it can be concluded, 
based on the particular facts and circumstances of the case, 
the omission of the request for "any evidence in the 
claimant's possession that pertains to the claim" in the 
notices appears not to have harmed the veteran, and it would 
be legally proper to render a decision in the case without 
further notice under the regulation.  

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  For the reasons described above, the Board also 
finds that the RO complied with the Board's June 2003 Remand.  
Stegall v. West, 11 Vet. App. 268 (1998).  

By virtue of the Board's June 2003 Remand together with 
earlier efforts by the RO and Board to obtain all pertinent 
evidence (e.g., VA examinations conducted in April 1998, 
January 2002, and April 2003 current VA treatment records), 
the Board finds that satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file 
have been made.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal that needs 
to be obtained.  The Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Accordingly, the Board will proceed with appellate 
review.

By a May 1998 rating decision, the RO continued the 20 
percent rating for service- connected residuals, fracture, os 
calcis, right under Diagnostic Code 5284.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2003).  Also, the RO continued the 10 
percent rating for service-connected residuals, fracture, os 
calcis, left under Diagnostic Code 5284.  The 10 percent 
rating for the left foot disability remains to date.  With 
respect to the right foot disability, by a July 2001 rating 
decision, the RO granted a temporary evaluation of 100 
percent effective from June 8, 1999, based on surgical or 
other treatment necessitating convalescence as the evidence 
showed that the veteran underwent debridement of the right 
heel for osteomyelitis.  The RO decreased the evaluation back 
to 20 percent effective August 1, 1999.  By a February 2002 
rating decision, the RO increased the rating for the right 
foot disability to 30 percent under Diagnostic Codes 5000-
5284, effective August 1, 1999.

The April 1998 VA examination report showed that the veteran 
related that off and on through the years he had some 
drainage from the right heel, but particularly since August 
1996 he had problems with drainage that required antibiotics.  
He complained that he experienced pain in his feet with 
activity and nonactivity.  He also complained of swelling.  
The pain usually did not prevent him from going to work.  He 
denied any history of falling and he denied lack of 
endurance.  He did not use crutches, braces, or a cane.  A 
physical examination revealed varicosities on the left that 
involved both the leg and the foot and there was a difference 
in color between the left leg and foot and the right leg and 
foot.  He had a one-centimeter ulcer on the right heel and 
there was a little bit of yellow drainage from this also.  
There was a healed there centimeter ulcer scar on the left 
medial malleolus.  He had good dorsalis pedis and posterior 
tibial pulses.  He had hammertoe deformities in the right 
second through fifth toes.  There was diminished hair on the 
feet as well as on the lower legs.  The examiner noted 
impressions of osteomyelitis, particularly involving the 
"left" heel and degenerative joint disease or 
osteoarthritis involving both feet.  An impression of an x-
ray was deformed calcaneus consistent with old trauma and 
reorganization of the bony trabecula on the right and 
deformed calcaneus on the left.  

VA treatment records dated from August 1998 to December 2001 
showed that in August 1998, the veteran denied any acute 
problems but complained of drainage from his heel for the 
past two years.  The assessment was osteomyelitis, stable.  
December 1998 noted assessment of chronic osteomyelitis right 
heel.  The treatment records showed that the veteran 
underwent incision and drainage of the right heel for 
osteomyelitis on June 8, 1999.  A September 1999 physical 
examination of the right heel revealed no erythema or 
drainage, but there was tenderness to palpation at the 
calcaneous tibia.  Right heel osteomyelitis was noted.  A 
December 1999 record noted that the veteran complained that 
he continued to be awakened at times with sharp pain in the 
heel.  He occasionally noticed some drainage that kept him 
awake at night.  A physical examination of the right heel 
revealed no ulceration or drainage and no signs of 
inflammation.  The skin was intact and there was no edema.  
The assessment was chronic osteomyelitis of the right heel 
and healed stasis ulcer.  

An impression of a January 2000 bone scan with three-phase 
study was no demonstrable osteomyelitis-resolution of right 
posterior heel abnormality as compared to the previous scan 
of July 1997.  A June 2000 record noted that the veteran's 
last scan showed resolution of the "osteo" but considerable 
inflammation of both joints.  The veteran denied any drainage 
but he indicated that one small area peeled off at times.  
The physical examination revealed pain in the heels but no 
cellulitis, skin breakage, or drainage.  A December 2000 
record noted that the veteran had had no further drainage or 
ulceration in his feet.  He had intermittent sharp shooting 
pain at times, especially with prolonged standing.  A 
physical examination revealed no edema of the extremities and 
a scar in the right heel with no tenderness or inflammation.  
A July 2001 record briefly noted that an examination revealed 
a slightly cold left foot.  

In a September 2001 letter from Dr. T.R.H., he indicated that 
the veteran had a history of service-connected injury to his 
right heel that resulted in a very deep decubitus ulcer that 
required surgical debridement, which included debridement of 
a spur on his heel, back in 1967.  Dr. T.R.H. noted that the 
ulcer was a complication of the fracture and subsequent 
surgery on the foot and heel.  Dr. T.R.H. reported that the 
osteomyelitis developed under the scarring from the veteran's 
previous surgery.  Dr. T.R.H. concluded that these two 
occurrences were felt to be related to each other since they 
had happened in the exact same location.

The January 2002 VA examination report noted that the veteran 
was evaluated for  bilateral osteomyelitis of his "ankles."  
With regard to findings associated with the veteran's feet, 
the examiner noted that the right foot was smaller than the 
left one in length about 1.5 centimeters.  There was a healed 
scar present on the posterior aspect of the right heel with 
depression but no tenderness.  There was a mild deformity of 
the right heel present.

In a July 2002 report, Dr. T.R.H. noted that the veteran 
complained of numbness in his left foot.  He reported that an 
examination revealed severe deformity of both heels.  He 
described that the right heel was squared off at the 
posterior aspect with an old scarring from previous surgery, 
"which result[ed] in a marked flat-foot deformity of both 
lower extremities."  He noted that there was also obvious 
deformity about the left heel with post-surgical changes.  
Dr. T.R.H. noted an impression of "[c]hronic heel pain 
following calcaneal fractures requiring surgery with post-
operative osteomyelitis." 

The April 2003 VA examination report showed that the veteran 
reported that he was laid off from construction work on April 
10, 2003.   Prior to his lay off, he indicated that he worked 
approximately thirty-six hours a week, but he needed 
assistance with most of the tasks that required lifting, 
prolonged bending, or walking.  He related that he missed 
approximately two to three days a month because of his foot 
disorder.  He indicated that he had no further debridement or 
surgeries to his right heel.  At present, his bilateral feet 
pain was a 6 on a scale of 0 to 10, but could approach 8 once 
a week.  He complained of weakness, stiffness, and swelling-
the left foot greater than the right foot.  He complained of 
a lack of endurance.  He indicated that he took approximately 
ninety aspirins per month.  He also took medication for 
muscle spasm that caused fatigue and weakness.  He did not 
use any crutches, braces, canes, shoe inserts, or corrective 
shoes.  He stated that his foot disorder limited his ability 
to walk with his granddaughter and he allowed his family to 
perform a lot of the repetitive chores.  

The physical examination of the left foot revealed stasis 
ulcerations that were chronic and well healed throughout the 
left lower extremity.  There  was 1+ edema, left greater than 
right.  There were vascular changes noted in the bilateral 
lower extremities, left greater than right.  He had a flat 
foot disorder, left greater than the right.  He had 
hammertoes, right greater than left.  The sensation was 
decreased to pinprick in the bilateral lower extremities.  He 
had two chronic calluses present on the right heel and right 
plantar aspect along the heel, that measured two centimeters 
each.  His reflexes were intact, no clonus present.  Muscle 
strength was good bilaterally.  The impression of x-rays 
taken of the veteran's feet was the following:  old healed 
comminuted right calcaneal fracture with marked deformity and 
local posttraumatic degenerative change involving the mid-
foot; old healed fracture of the right fifth metatarsal; left 
pes planus; and spur versus bony fragment that projected 
within the left talar fibula joint.  

The examiner noted the following diagnoses:  degenerative 
joint disease of the bilateral feet; venous stasis, left 
greater than right; pes planus, left greater than right; 
bilateral calcaneal fractures; and osteomyelitis of the right 
heel, resolved at the time.  The examiner noted that at 
present, there was no evidence of osteomyelitis or discharge 
sinus.  The examiner opined that the overall right foot 
disorder was moderately severe and the overall left foot 
disorder was severe.   

Under Diagnostic Code 5284, a 10 percent rating is assigned 
for other foot injuries with residual moderate symptoms.  
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2003).  A 20 percent 
rating is assigned for other foot injuries with residual 
moderately severe symptoms.  Id.  A 30 percent rating is 
assigned for other foot injuries with residual severe 
symptoms.  Id.  With actual loss of use of the foot, a 40 
percent rating is prescribed.  38 C.F.R. § 4.71, Diagnostic 
Code 5284, Note (2003).  

Osteomyelitis, acute, subacute, or chronic, if of the pelvis, 
vertebrae, or extending into major joints, or with multiple 
localization or with long history of intractability and 
debility, anemia, amyloid liver changes, or other continuous 
constitutional symptoms, is evaluated as 100 percent 
disabling.  38 C.F.R. § 4.71a, Code 5000 (2003).  A 60 
percent rating is assignable when there are frequent 
episodes, with constitutional symptoms.  Id.  A 30 percent is 
assignable when there is definite involucrum or sequestrum, 
with or without discharging sinus.  Id.  A 20 percent rating 
is assignable when there is a discharging sinus or other 
evidence of active infection within the past 5 years.  Id.  A 
10 percent rating is assignable when the osteomyelitis is 
inactive following repeated episodes, without evidence of 
active infection in past 5 years.  Id.  

Note (1) to 38 C.F.R. § 4.71a, Diagnostic Code 5000 adds that 
a rating of 10 percent, as an exception to the amputation 
rule, is to be assigned in any case of active osteomyelitis 
where the amputation rating for the affected part is zero 
percent.  This 10 percent rating and the other partial 
ratings of 30 percent or less are to be combined with ratings 
for ankylosis, limited motion, nonunion or malunion, 
shortening, etc., subject, of course, to the amputation rule.  
The 60 percent rating, as it is based on constitutional 
symptoms, is not subject to the amputation rule.  A rating 
for osteomyelitis will not be applied following cure by 
removal or radical resection of the affected bone. 

Note (2) to 38 C.F.R. § 4.71a, Diagnostic Code 5000 states 
that the 20 percent rating on the basis of activity within 
the past 5 years is not assignable following the initial 
infection of active osteomyelitis with no subsequent 
reactivation.  The prerequisite for this historical rating is 
an established recurrent osteomyelitis.  To qualify for the 
10 percent rating, 2 or more episodes following the initial 
infection are required. This 20 percent rating or the 10 
percent rating, when applicable, will be assigned once only 
to cover disability at all sites of previously active 
infection with a future ending date in the case of the 20 
percent rating.

The Board observes that the RO distinguished between the 
period that led up to the veteran's surgery on his right heel 
in June 1999 (20 percent evaluation) and the period after his 
surgery (30 percent evaluation).  After a careful review of 
VA treatment records and findings reported in the April 1998 
VA examination report compared with findings reported in the 
January 2002 and April 2003 VA examination reports as well as 
Dr. T.R.H.'s July 2002 letter, the Board finds that the 
veteran's overall right foot disability was severe both prior 
to and after resolution of the right heel osteomyelitis.  The 
Board cannot find any significant differences in the 
subjective complaints and objective evidence that will 
justify treating the two periods differently.  Throughout the 
appeal period, the veteran has complained of painful feet and 
swelling.  Dr. T.R.H. described the right heel deformity as 
severe.  While the April 2003 VA examiner noted that the 
overall right foot disorder appeared to be moderately severe, 
an impression of an x-ray taken of the right foot revealed 
marked deformity associated with the old healed comminuted 
right calcaneal fracture.  Thus, the Board finds that the 
veteran's service-connected right foot disability more 
closely approximates symptomatology associated with a 30 
percent rating under Diagnostic Code 5284 prior to June 8, 
1999 and after September 30, 1999.  

The veteran, however, is not entitled to the next higher 
rating of 40 percent under Diagnostic Code 5284 because there 
is no actual loss of the foot.  The Board also notes that the 
medical evidence shows that there is no current evidence of 
osteomyelitis or discharge sinus of the right heel.  
Moreover, there is no medical evidence of established 
recurrent osteomyelitis.  Dr. T.R.H. linked the decubitus 
ulcer noted in 1967 with the subsequent development of 
osteomyelitis in the veteran's right heel, which formed the 
basis for the RO's inclusion of osteomyelitis of the right 
heel into the award of service-connected benefits for a right 
foot disability.  There is no medical evidence of two or more 
episodes following the initial infection in 1967.  Thus, the 
veteran is not entitled to a rating of 10 percent under 
Diagnostic Code 5000 to be combined with the 30 percent 
rating under Diagnostic Code 5284.  

With respect to the service-connected left foot disability, 
the Board notes that Dr. T.R.H. described the left heel 
deformity as severe.  The April 2003 VA examiner noted that 
the overall left foot disorder appeared to be severe.  The 
Board notes that the medical evidence shows that the 
veteran's left foot and right foot also have hammertoe 
deformities and pes planus, which may have been factored in 
Dr. T.R.H. and the April 2003 VA examiner's assessments that 
the left foot disorder is severe.  The hammertoe deformities 
and pes planus have not been medically associated with the 
service-connected left foot disorder by competent medical 
opinion.  Dr. T.R.H. seems to attribute pes planus of the 
left foot with the surgery that occurred on the right heel.  
The Board notes that the service medical records show that 
the veteran entered service with third degree bilateral pes 
planus.  Nevertheless, the Board will resolve reasonable 
doubt in the veteran's favor that the overall severe 
functional impairment associated with the veteran's left foot 
disorder is primarily as the result of the service-connected 
foot disorder and not the nonservice-connected hammertoe 
deformities and pes planus, in the absence of medical 
evidence to the contrary.  The Board adds that the medical 
evidence also shows vascular changes throughout the left 
extremity (including venous stasis of the left foot), but 
service connection has already been established for 
thrombophlebitis of the left leg with osteomyelitis and 
vascular insufficiency, currently rated at 60 percent 
disabling.  Accordingly, the Board finds that the veteran's 
service-connected left foot disability more closely 
approximates symptomatology associated with a 30 percent 
rating under Diagnostic Code 5284.  The veteran, however, is 
not entitled to the next higher rating of 40 percent under 
Diagnostic Code 5284 because there is no actual loss of the 
foot.  

The Board has given consideration to other potentially 
applicable diagnostic codes for purposes of determining 
whether the veteran may be entitled to an even higher rating 
or separate rating under any of them.  None of the foot 
disorders listed in Diagnostic Codes 5276 (flatfoot, 
acquired), 5277 (weak foot, bilateral), 5278 (claw foot (pes 
cavus), acquired), 5279 (metatarsalgia, anterior (Morton's 
disease)), 5280 (hallux valgus, unilateral), 5281 (hallux 
rigidus, unilateral, severe), 5282 (hammer toe), 5283 
(tarsal, or metatarsal bones, malunion of, or nonunion of), 
has been medically associated with the service-connected 
right and left foot disorders, by competent medical opinion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5276-5283.  Most of the 
cited diagnostic codes do not even assign a rating in excess 
of 30 percent.   

The April 2003 x-ray of the right foot revealed local 
posttraumatic degenerative change involving the mid-foot.  
The April 2003 VA examiner diagnosed degenerative joint 
disease of the bilateral feet.  Regardless of whether the 
arthritic changes have been attributed to the service-
connected right and left foot disorders, the veteran is not 
entitled to separate ratings for arthritis of the feet.  
Degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes of the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2003).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  The Board notes that there 
are no physical manifestations that may be attributable to 
the arthritis that are not already accounted for in the 
current rating (pain, swelling, etc.) and that will not 
violate the rule against pyramiding.  See 38 C.F.R. § 4.14 
(2003) (providing that the evaluation of the same disability 
under various diagnoses is to be avoided).  Thus, separate 
ratings for arthritis under Diagnostic Code 5003 are not in 
order.    

The April 1998 VA examiner noted that the examination 
revealed a healed three-centimeter ulcer scar on the left 
medial malleolus.  A December 2000 VA treatment record noted 
that the physical examination revealed a scar in the right 
heel with no tenderness or inflammation.  The January 2002 VA 
examiner noted that there was a healed scar present on the 
posterior aspect of the right heel with depression but no 
tenderness.  The foregoing medical evidence shows that the 
scars are not characterized by tenderness and pain, as 
described under the old Diagnostic Code 7804; nor are the 
scars characterized by poor nourishment with repeated 
ulceration, as described under the old Diagnostic Code 7803.  
Even if chronic repeated ulceration were present with respect 
to the scars of the right heel, this symptomatology would be 
addressed under the currently assigned Diagnostic Codes 5000-
5284.  As such, a separate rating is not warranted under 
Diagnostic Codes 7803 and 7804 of the old schedule for 
evaluating skin disorders.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804 (2002).  Moreover, while the veteran may be 
entitled to a rating for scars under the old Diagnostic Code 
7805, which rates scars on limitation of function, such a 
rating would involve overlapping with the symptomatology 
considered for the veteran's 30 percent ratings under 
Diagnostic Code 5284, and as such, also is not warranted.  38 
C.F.R. § 4.118, Diagnostic Codes 7805 (2002); Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  For the same reasons, 
the veteran is not entitled to separate compensable ratings 
for the scars under Diagnostic Codes 7803, 7804, 7805 of the 
amended schedule for evaluating skin disorders.  38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804,7805 (2003).  
Additionally, the scars measure in size less than the 
dimension of 144 square inches (929 square centimeters) 
necessary to warrant a 10 percent rating under the revised 
version of Diagnostic Code 7802, as well as measure in size 
less than the dimension of 6 square inches (39 square 
centimeters) necessary to warrant a 10 percent rating under 
the revised version of Diagnostic Code 7801.  38 C.F.R. § 
4.118, Diagnostic Codes 7801, 7802 (2003).  

In conclusion, the Board finds that the veteran is entitled 
to a 30 percent rating under Diagnostic Code 5284 prior to 
June 8, 1999 and after September 30, 1999 for the service-
connected right foot disability.  The veteran is entitled to 
a 30 percent rating under Diagnostic Code 5284 for the left 
foot disability.  

Lastly, the Board notes that there is no evidence of record 
that either the veteran's right foot disorder or left foot 
disorder causes marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Rather, the evidence shows that 
service connection has been established for several disorders 
that overall may significantly impact the veteran's ability 
to secure or follow a substantially gainful occupation.  The 
veteran advised the April 2003 VA examiner that he had been 
laid off from work since April 10, 2003.  The veteran did not 
indicate that he was not working on account of either his 
right foot disorder or left foot disorder.  The Board 
emphasizes that the percentage ratings assigned by the VA 
Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2003).  In the 
instant case, to the extent that either the veteran's right 
foot disorder or left foot disorder interferes with his 
employability, the currently assigned 30 percent ratings 
adequately contemplate such interference, and there is no 
evidentiary basis in the record for a higher rating on an 
extraschedular basis.  Hence the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2003) for assignment of 
an extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).


ORDER

An increased rating of 30 percent prior to June 8, 1999 for 
service-connected residuals, fracture, os calcis, right with 
osteomyelitis is granted, subject to the law and regulations 
controlling the award of monetary benefits.

An increased rating in excess of 30 percent after September 
30, 1999 for service-connected residuals, fracture, os 
calcis, right with osteomyelitis is denied.  

An increased rating of 30 percent for service-connected 
residuals, fracture, os calcis, left is granted, subject to 
the law and regulations controlling the award of monetary 
benefits.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



